Title: To Thomas Jefferson from Matthew Lyon, 13 February 1809
From: Lyon, Matthew
To: Jefferson, Thomas


                  
                     Sir— 
                     Washington 13th Feby. 1809
                  
                  When I am about to address you perhaps for the last time as chief Majistrate in favor of a friend, I will not for a moment suffer the Vulgar opinion to prevail with me, that because I have dissented from the Course you have persued with regard to our foreign affairs my wishes will be disregarded respecting the arrangements which are necessarily connected with the management of our internal goverment.
                  The purport of this letter is to name you General John Edwards King of Cumberland County Kenty. as a suitable person for one of the Judges of the Illinois Territory. When I do this Sir permit me to remind you of two circumstances. One is that no person has ever been recomended by me who has failed of answering the expectations of the Administration, on this point I have much reason to felicitate my self for haveing been lucky my whole life time—
                  The other consideration is that I represent near two fifths of the Territory & betwen one fourth & one third of whole people of Kentucky. The district I represent being most populous on the South side & divided on the North the most of the way from the upper part of Kentucky by thinly inhabited Barrens. There is but little intercourse between the two parts—The upper & Old part altho but little more than two thirds have 7 representatives in both houses of Congress every one of whom have the applications of their friends to attend to, for it is to members of Congress back Country people look for their share of those kind of national benefits—Beside a few Military appointments, postmasters and such as were necessarily appointed to carry into effect the internal Taxes there never has been but one officer appointed under the federal Goverment from the district I represent consisting of more than 100,000 Souls, and that officer is Surveyor of the port of Massac with no other emolument than a Salary of $85[0].
                  General King is like Judge Witherill A practical man with an amiable family raised & bringing up as they ought to be, with a practical assurance that on their own conduct & exertions their fortune depends. being 45 years old his principles are setled by experience, he is destinguished for his conciliating disposition & manners, he cannot fail of doing credit to those who patronise him as well as being a valuable acquisition to any Country he may reside in. As a Lawyer he is more noticed for his universal success than for advantages gained by trick or Sophistry, his opponents never fail to applaud him, his information is extensive & he possesses a great share of the best of sense called Common Sense. Altho he has a greater share of practice than any of his copractitioners he would be glad to change the rugged hill country where he lives for the rich plains of Illinois, and had we supposed that the Territory would have been divided this session & choose to have obtained them I should have been able to have presented you with the recomendations of Lawyers, Judges, & gentlemen of the first respectability in Kentucky in his behalf—
                  I have only to add Sir that my friend Genl. King is a sincere friend to the present & the incomeing administration to every extent that their most Sanguine advocates can wish—
                  I am Sir with great respect your obedt Servt
                  
                     M Lyon 
                     
                  
               